Case: 4:17-cv-02498-AGF Doc. #: 183-9 Filed: 08/13/20 Page: 1 of 2 PageID #: 3216




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

SARAH MOLINA, et al.,                        )
                                             )
                      Plaintiffs,            )
                                             )       Case No.: 4:17-cv-2498 AGF
       v.                                    )
                                             )
CITY OF ST. LOUIS, MISSOURI, et al.,         )
                                             )
                      Defendants.            )


                          DECLARATION OF ZACH CHASNOFF

I, Zach Chasnoff, declare as follows:

       1.      I am over the age of 18. I have personal knowledge of the facts set forth in this

declaration and could and would testify competently to those facts if called as a witness.

       2.      On March 15, 2012, I protested near the Compton Hills Reservoir Park near the

intersection of Grand Avenue and I-44 as part of the Occupy movement, which St. Louis

Metropolitan Police Department officers had opposed and suppressed.

       3.      I did not commit, or see any other protestor commit, any act of violence or pose

any threat to any person or property.

       4.      I saw St. Louis Metropolitan Police Department officers deploy tear gas against

people they perceived to be expressing an anti-law enforcement view in order to retaliate against

them for that perceived view and chill them from publicly expressing it, including myself.

       5.      I saw SLMPD officers deploy tear gas against people who were unarmed, non-

threatening, nonviolent, and not engaged in any crime, as they were dispersing.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing is true and

correct.



                                                                                    Pls.' Ex. 9
Case: 4:17-cv-02498-AGF Doc. #: 183-9 Filed: 08/13/20 Page: 2 of 2 PageID #: 3217




Dated this 13th day of August, 2020



                            By: /s/ Zach Chasnoff
                                   Zach Chasnoff




                                                                    Pls.' Ex. 9
